Citation Nr: 0124156	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-47 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder including as secondary to 
Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  



The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for jungle rot as secondary to AO 
exposure.

During the pendency of this appeal, jurisdiction of the 
veteran's claim for VA benefits was assumed by the RO in 
Oakland, California.

In November 1996 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In January 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	

The Board also notes that in connection with the Board's 
November 1996 remand, the RO made laudable efforts to obtain 
post-service medical records.  In this regard, the RO made 
numerous requests to the veteran for information to enable it 
to obtain private and VA post-service treatment records.  


As a result of information submitted by him, the RO has 
obtained treatment records from the VA Medical Center (VAMC) 
at Long Beach, California, dated in 1971, as well as 
appointment records from this VAMC dated in 1990.  The RO has 
obtained treatment records from two Kaiser Permanente medical 
offices, which show that the veteran received dermatologic 
treatment in 1990 and 1993.  

The RO has obtained a report from the Queen of the Valley 
Hospital that he had received unspecified medical treatment 
there in 1977, but that corresponding records had been 
destroyed.  

In addition, the RO has obtained negative responses to 
requests for medical records from the VA Clinic on South Hill 
St., in Los Angeles, and the VA Los Angeles Ambulatory Care 
Center & East Los Angeles Community Based Outpatient Clinic.  

The RO sought treatment records from the latter sources using 
two social security numbers that had been associated with the 
veteran.  The RO has obtained a negative response to requests 
for medical records from the West Covina Medical Clinic, Inc.

Also pursuant to the Board's November 1996 remand, a VA 
examination was conducted in July 1997.  The Board, in its 
remand, directed that the examiner provide an opinion as to 
the degree of possibility that any post-service skin disorder 
was causally or etiologically related to the veteran's 
service, including any exposure to AO.  The examiner did 
provide current dermatologic diagnoses, but did not provide 
the requested nexus opinion.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As a 
result, additional development of this claim is required.  


Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  

Among other things, the new law eliminates the concept of a 
well grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is also 
required.  

Accordingly, this case is REMANDED for the following:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of any 
skin disorders.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. § 
5103A(b), (c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 46,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  Following the above, the RO should 
refer the veteran's claims file to a VA 
specialist in dermatology or other 
appropriate available medical specialist, 
to include on a fee basis if necessary, 
for a medical opinion to ascertain the 
nature and etiology of the veteran's 
variously diagnosed skin disorders.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist in 
conjunction with provision of the medical 
opinion.  The medical specialist must 
annotate the medical opinion report that 
the claims file was in fact made 
available for review in conjunction with 
provision of the medical opinion report.

Any further indicated special 
review/studies, including accomplishment 
of an examination if deemed necessary 
should be undertaken.

The medical specialist must be requested 
to address the following medical issues:

(a) Does the veteran have a chronic 
acquired skin disorder(s), and if so, 
what is it/are they?

(b) Is it at least as likely as not that 
any skin disorder is related to the 
veteran's period of service on any basis 
including exposure to AO, or if pre-
existing service, was aggravated thereby?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion(s) 
(and any medical examination(s) if 
undertaken), to ensure that it is/they 
are responsive to and in complete 
compliance with the directives of this 
remand and if it is/they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  After undertaking any development 
deemed essential in additional to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
variously diagnosed skin disorder 
including as secondary to AO exposure.



If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  The 
veteran and his representative should be afforded a 
reasonable opportunity for a response.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for any 
deemed necessary VA examination(s) without good cause shown 
may adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


